Case 1:20-cv-10326-RGS Document 19-9 Filed 06/01/20 Page 1 of 3




                EXHIBIT I
                           Case 1:20-cv-10326-RGS Document 19-9 Filed 06/01/20 Page 2 of 3


STRATFORD




                                                               Interactive local COVID-19 tracker
Return to your home site

POLICE & FIRE


Mom Arrested After Leaving 3-Year-Old Alone At
Beach In Milford
Daily Voice 06/28/2017 4:10 p.m.

                                                      MILFORD, Conn. — A woman from out of town was arrested after her
                                                      3-year-old child was found wandering around Woodmont Beach
                                                      without adult supervision. Milford police said.

                                                      O cers went to the beach at about 6 p.m. Friday, June 24, on a report
                                                      of an unsupervised child, police said.

                                                      Heather Wasilewski, 39, of East Longmeadow, Mass., was asked
                                                      about her child and said “the other adults on the beach, (who she did
                                                      not know), were ne watching her child as she was approximately 100
                                                      yards” away, police said.

                                                      “Witnesses stated they observed Wasilewski with an alcoholic
                                                      beverage as the child was alone on the beach,” police said.

                                                      Click here to sign up for Daily Voice's free daily emails and news
 Milford Police arrested a Massachusetts
 woman on charges of failing to watch her child
                                                      alerts.
 at the beach. Photo Credit: Milford Police


                      Share this story

Article URL: https://dailyvoice.com/connecticut/stratford/police- re/mom-arrested-after-leaving-3-year-old-alone-at-beach-in-milford/715257/   /
Case 1:20-cv-10326-RGS Document 19-9 Filed 06/01/20 Page 3 of 3




                                                                  /
